Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed 11/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 10 objected to because of the following informalities:  “A device” should be replaced with –the device--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said controlled parameters" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the determined controlled parameters" in line 1 and “the duration” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the determined controlled parameters" in line 1 and “the size” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the ambient parameters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the control unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the one hand" in line 3 and “the other hand” in line 4, “the upper surface” in line 8, and “the receptacle space” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7 are rejected as being depending from a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberst (8910419) in view of Fambro (2014/0090295) and Benson (5636473).
For claim 1, Oberst discloses A method for controlling germination of seeds within a germinator (at least fig.2, the method steps are readily apparent during operation of the device), said germinator comprising: a confined chamber (at least fig.2 and/or col.1, lines 53-54) defined by walls (at least fig.2), at least one removable tray (#1 and/or col.3, lines 60-65 for removable) extending inside the chamber, said tray being configured to accommodate seeds (at least col.2, line 43), a spray nozzle (at least col. 10, lines 35-40), a control unit (37) configured to implement a step of determining, from ambient parameters in the germinator, information relating to the type of seeds to be germinated within the chamber, and from germination parameters specific to germination of seeds to be germinated in said chamber (at least col. 4, lines 15-16, col. 6, lines 40-45, col. 7, lines 5-30, col. 9, lines 15-30, col. 10, lines 23-25), parameters for controlling the spray nozzle so as to obtain, in the chamber, an environment conducive to germination of seeds, said controlled parameters comprising a frequency of dispersion, through the spray nozzle (at least col. 7, lines 35-40), the water-air mixture (at least col. 11, lines 34-35).

Fambro teaches a method of cultivation comprising adjusting an operation based on information relating to the amount of planting materials and their respective location within the chamber (at least para 0057 and/or 0218). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Oberst with a method of cultivation comprising adjusting an operation based on information relating to the amount of planting materials and their respective location within the chamber as taught by Fambro in order to efficiently creating an optimal growing condition for the planting materials for better yield. 
Oberst as modified by Fambro is silent about a spray nozzle configured to alternately disperse in the chamber, a water-air mixture as droplets, or air only, and said controlled parameters comprising a frequency of dispersion, through the spray nozzle, the water-air mixture as droplets, and a frequency of dispersion of air.
Benson teaches a spray nozzle configured to alternately disperse in the chamber, a water-air mixture as droplets, or air only, and said controlled parameters comprising a frequency of dispersion, through the spray nozzle, the water-air mixture as droplets, and a frequency of dispersion of air (at least fig.4 and/or col. 5, lines 60-67 and/or col. 6, lines 1-20). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Oberst as modified by Fambro with a spray nozzle configured to alternately disperse in the chamber, a water-air mixture as droplets, or air only, and said controlled parameters comprising a frequency of dispersion, through the spray nozzle, the water-air mixture as droplets, and 
For claim 2, Oberst as modified by Fambro and Benson discloses wherein, the determined controlled parameters also comprise the duration of each dispersion of the water-air mixture, and of each dispersion of air, respectively (Benson, (at least fig.4 and/or col. 5, lines 60-67 and/or col. 6, lines 1-20 for cycles which imply durations). 
For claim 4, Oberst as modified by Fambro and Benson discloses wherein the germination parameters comprise the temperature inside the chamber (Oberst, at least col.1, lines 55-65).
Oberst as modified by Fambro and Benson is silent about wherein the germination parameters comprise hygrometry inside the chamber. 
Fambro teaches germination parameters comprise hygrometry inside the chamber (at least para 0050). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Oberst as modified by Fambro and Benson with the germination parameters comprise hygrometry inside the chamber as taught by Fambro in order to allow accurate detection of the growing condition to create an optimal growing condition for the planting materials for better yield.
For claim 6, Oberst as modified by Fambro and Benson discloses wherein the germinator comprises several trays (Oberst, fig.2), and the information relating to the amount of seeds to be germinated comprises the size of the chamber, the number of 
For claim 7, Oberst as modified by Fambro and Benson discloses a step of controlling the germination state of the seeds (Oberst, fig.2 and/or col.1, lines 50-67).
For claim 8, the limitations as claimed have been explained in the above. Thus, please see claim 1. 
For claim 9, the limitations as claimed have been explained in the above. Thus, please see claim 1.
For claim 10, Oberst as modified by Fambro and Benson discloses an air supply circuit (Oberst, at least col. 8, line 26 for HVAC), a water supply circuit (Oberst, col.1, lines 50-67), the spray nozzle being connected on the one hand to the air supply circuit, and on the other hand to the water supply circuit, the nozzle being disposed so that a portion of the nozzle extends within the chamber and so as to alternately disperse an air-water mixture, or air only, (Benson, fig. 4) at the upper surface of the receptacle space of the tray (Oberst, fig.2 for position of #35).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberst as modified by Fambro and Benson as applied to claim 1-2, 4, 6-10 above, and further in view of De Fazio et al. (20170188526).
For claim 3, Oberst as modified by Fambro and Benson is silent about wherein the determined controlled parameters also comprise a setting of the spray nozzle so as to determine the size of dispersed droplets.
De Fazio teaches a method wherein the determined controlled parameters also comprise a setting of the spray nozzle so as to determine the size of dispersed droplets .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberst as modified by Fambro and Benson as applied to claim 1-2, 4, 6-10 above, and further in view of Abbott et al. (2015/0089867).
For claim 5, Oberst as modified by Fambro and Benson is silent about wherein the ambient parameters in the germinator comprise a humidity density and temperature outside the germinator.
Abbott teaches wherein the ambient parameters in the germinator comprise a humidity density and temperature outside the germinator (0070). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Oberst as modified by Fambro and Benson with ambient parameters in the germinator comprise a humidity density and temperature outside the germinator as taught by Abbott in order to determine an amount of energy circulating the germinator. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20140033609, 20140026474, 20100275512 each discloses a growth system. 20160247082 discloses a system for forecasting crop yield based on various parameters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH PHAM/Primary Examiner, Art Unit 3643